DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Atty. Caroline Do (Reg. No. 47,529) on December 30, 2021.
The application has been amended as follows: 
1. (Currently Amended) A processing apparatus comprising: a processor; a memory coupled to the processor storing instructions that, when executed by the processor, cause the processor to function as: an acquisition unit configured to acquire a plurality of color images, the plurality of color images being obtained by capturing images of an object under a plurality of geometric conditions depending on a position of an imaging apparatus and a position of a light source that emits light to the object and a color of each pixel in the plurality of color images being represented by a plurality of types of color values; 
a determining unit configured to determine a degree of correlation between at least two color values among the plurality of types of color values included in each of a plurality of pixel values corresponding to a pixel position in the plurality of color images; and 
[[a]] the determination unit configured to determine, based on the determined degree of correlation, whether a peak in change in the plurality of pixel values corresponding to the -2-Amendment for Application No.: 16/661431 Attorney Docket: 10198797US01geometric conditions is a reflectance peak corresponding to a reflection characteristic of the object or a peak due to noise included in the color images.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-20 are allowable for the reasons presented in the Office action filed on 09/16/21 in pages 18-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



December 30, 2021



						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886